        CASE 0:20-cr-00076-PAM-KMM Doc. 44 Filed 04/06/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                          Criminal Case No. CR 20-76 (PAM/KMM)

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
       vs.                                 )         NOTICE OF INSANITY DEFENSE
                                           )
MUHAMMAD MASOOD,                           )
                                           )
                     Defendant.            )


       PLEASE TAKE NOTICE that Defendant Muhammad Masood, through

undersigned counsel, pursuant to Rule 12.2 of the Federal Rules of Criminal Procedure,

hereby notifies the government of his intent to assert a defense of insanity at the time(s)

of the alleged offense.


Dated: April 6, 2021                           LAW OFFICE OF JORDAN S. KUSHNER

                                                       By s/Jordan S. Kushner
                                                         Jordan S. Kushner, ID 219307
                                                         Attorney for Defendant
                                                         431 South 7th Street, Suite 2446
                                                         Minneapolis, Minnesota 55415
                                                         (612) 288-0545
